Citation Nr: 0023786	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1944 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied 
entitlement to service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is presumed, solely for purposes of this 
decision, to have participated in combat with the enemy 
during which time he was exposed to acoustical trauma from 
artillery fire.

3.  The veteran's service medical records do not show hearing 
loss during service or within the first post service year; 
the veteran's discharge examination, performed in January 
1946, noted normal findings on watch tick, coin click, 
whispered voice and spoken voice testing. 

4.  In June 1947, 17 months after his discharge from the 
service, the veteran filed an application for compensation 
seeking service connection for vericose veins; No other 
disabilities were indicated.

5.  The first post service medical evidence noting a 
diagnosis of hearing loss was in August 1984, over 38 years 
after the veteran's discharge from active duty service.

6.  There is no medical opinion, or other competent evidence, 
linking the veteran's current hearing loss to his active 
military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service and a sensorineural hearing loss may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis. 38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 3.309 
(1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence. 38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999). 

Although evidence of service incurrence is usually shown by 
service medical records, in certain circumstances veterans 
who have engaged in combat may use "lay or other evidence" to 
establish service incurrence of a disease. Caluza, 7 Vet. 
App. at 505, 507; 38 U.S.C. § 1154(b). Section 1154(b) of 
title 38, U.S. Code provides: 
In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C. § 1154(b); see also 38 C.F.R. § 3.304(d) (1997).  
"Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service-
connected[;] . . . [it] does, however, considerably lighten 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996). 

II.  Factual Background

The RO has obtained the veteran's service medical records, 
and they appear to be complete.  The veteran served on active 
duty in the United States Navy from June 1944 to January 
1946.  The report of the veteran's entrance examination, 
dated in June 1944, noted essentially normal findings 
throughout.  A review of the veteran's service medical 
records revealed treatment for a variety of conditions.  No 
complaints of or treatment for an ear disorder of any nature 
was indicated.  The veteran's discharge examination was 
performed in January 1946.  The report of this examination 
noted that the veteran's ears were normal.  Watch tick 
testing was noted to be 40/40, bilaterally.  Coin click 
testing was noted to be 20/20, bilaterally.  Whispered voice 
testing was noted to be 20/20, bilaterally, and spoken voice 
testing was noted to be 15/15, bilaterally.

In June 1947, the veteran filed an application for 
compensation seeking service connection for vericose veins.  
Although requested by the application form, no other 
conditions were indicated.

In November 1998, the veteran filed his current application 
for compensation, VA Form 21-526, seeking service connection 
for bilateral hearing loss.  In February 1999, the veteran 
submitted a statement in support of his claim indicating that 
he was onboard the U.S.S. Burns during World War II, and that 
he was directly exposed to noise from that ship's 5-inch guns 
during combat.

Medical treatment reports and an opinion letter, dated from 
August 1984 through June 1999, were received from Beltone 
Hearing Aid Service in Baton Rouge, Louisiana.  An 
audiological evaluation, dated in August 1984, shows what 
appears to be bilateral hearing loss.  A second audiological 
evaluation, dated in November 1998, also revealed what 
appears to be current hearing loss.  A case history report, 
dated in November 1998, noted that the veteran had mild 
sloping to severe high frequency sensorineural hearing loss.  
The report also noted the onset of this condition as 10 years 
earlier and that the veteran denied having any tinnitus.  

An opinion letter, dated in June 1999, was submitted by an 
audiological intern at Beltone Hearing Aid Service.  The 
opinion letter noted that the veteran "reported to me that he 
has had no significant noise exposure following discharge 
from service."  The letter described the veteran's current 
condition as "a gradually progressive high frequency hearing 
loss with insignificant changes in the low frequencies."  It 
also noted that "[t]his type of hearing loss can be 
classified as noise-induced and/or age-related."  In 
discussing the onset of the veteran's hearing loss, the 
examiner stated, "I do not believe it was present at the time 
of his discharge on January 20, 1946; but I do believe it was 
present prior to the 10 year onset reported in the case 
history of November 23, 1998."  The examiner also noted:

It is difficult to prove this type of 
loss has been directly caused by some 
event in time, such as military service, 
due to the nature of the disability.  
Based on the above evidence, I believe it 
is highly probable that [the veteran's] 
hearing loss results from a history of 
noise exposure.

In June 1999, a personal hearing was conducted before the RO.  
At the hearing, the veteran testified that he was exposed to 
artillery fire pursuant to his duties with the United States 
Navy.  He indicated that he first noticed difficulty hearing 
while in college, approximately six months after his 
discharge from the service.  He testified that he had 
continued to experience hearing problems, including tinnitus, 
ever since.  
He also indicated that he first sought treatment for this 
condition in 1984.  The veteran's spouse was also in 
attendance at the hearing and testified that she first 
noticed the veteran's decreased hearing acuity shortly after 
his discharge from the service.

In August 1999, a VA audiological examination was conducted.  
The VA examiner conducting this examination noted her 
credentials as M.C.D. and a Certificate of Clinical 
Competence in Audiology.  The examiner noted that she had 
reviewed the veteran's claims file pursuant to this 
examination.  In discussing the veteran's pertinent history, 
the report noted the veteran's narrative history of inservice 
exposure to many large guns for one to two hours at a time.  
The report also noted the veteran's post service history of 
hunting a couple of times per year for four or five years.  
An audiological evaluation was performed and revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
75
80
LEFT
35
40
75
75
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 in the left ear.  The 
examiner concluded with the following summary:

Results indicated a moderately severe 
sensorineural hearing loss.  This 
examiner reviewed veteran's C-file.  His 
discharge physical dated 1-21-46 (at the 
age of 27) shows hearing to be normal 
(15/15) bilaterally.  Since hearing on 
the 1946 discharge physical is noted to 
be normal and there is no documentation 
until 1984 (at the age of 66) of hearing 
loss as indicated on the audiogram from 
Beltone, it is unlikely that the hearing 
loss now exhibited is related to his 
military service.  It is more likely that 
the sensorineural hearing loss now 
exhibited is related to noise exposure 
after service (although only occasional 
hunting is reported), advancing age, or 
some other cause.  Additionally, 
[Beltone's examiner] states (in paragraph 
#6 of her letter from Beltone) that "I do 
not believe it [hearing loss] was present 
at the time of his discharge. . . "

III.  Analysis

The veteran's claim for service connection for bilateral 
hearing loss is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible.  The veteran claims that he was 
exposed to acoustic trauma from artillery fire during service 
and that he has continued to experience symptoms from this 
injury ever since.  The Board accepts the veteran's exposure 
to acoustic trauma as true and notes that a lay statement is 
of record corroborating this claim.  There is also current 
medical evidence of bilateral hearing loss, as well as at 
least one medical opinion attributing the veteran's hearing 
loss to noise exposure. See Savage v. Gober, 10 Vet App 488 
(1997).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he developed bilateral 
hearing loss as the direct result of acoustic trauma 
sustained during service.  Specifically, he alleges that he 
sustained bilateral hearing loss secondary to acoustic trauma 
from artillery fire while on board the U.S.S. Burns.  
Accordingly, the determinative issues presented herein are: 
(1) whether the veteran developed a chronic disability during 
service and, if so, (2) whether this current disability is 
etiologically related to his service.  

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that chronic hearing loss was incurred during service or 
that a sensorineural hearing loss was shown within the first 
post service year.  Even presuming the veteran to be entitled 
to a combat presumption pursuant to 38 C.F.R. § 1154(b), the 
contradictory evidence present in this case is clear and 
convincing.  Although the Board accepts the veteran's 
contention regarding his close proximity to artillery fire 
while on board the U.S.S. Burns, there is no objective 
evidence that he sustained chronic hearing loss as a result 
of this exposure.  There are no inservice treatment reports 
showing treatment for or complaints of hearing loss, nor has 
any treatment for hearing loss been alleged by the veteran.  
The veteran's discharge examination, performed in January 
1946, noted essentially a normal audiological evaluation.  
Physical examination, performed at that time, indicated that 
his ears were normal.  Watch tick, coin click, whispered 
voice and spoken voice testing all revealed normal findings.  
Following his discharge from service in June 1947, the 
veteran filed an Application for Compensation or Pension, VA 
Form 21-526, seeking entitlement to service connection for 
vericose veins.  No reference to any hearing loss was 
indicated.  The first post service medical evidence of record 
showing any complaints of or diagnosis of hearing loss is 
dated in August 1984, over 38 years after the veteran's 
discharge from the service.  The medical opinion submitted 
from the audiological intern at Beltone Hearing Aid Service, 
dated in June 1999, stated, "I do not believe [the veteran's 
hearing loss] was present at the time of his discharge on 
January 26, 1946."  Thus, the evidence is clear and 
convincing that the veteran did not incur or aggravate a 
bilateral hearing disorder during his active duty service.

The Board also notes that the veteran has failed to establish 
a causal nexus between a current disability and his active 
duty military service.  Wade v. West, 11 Vet. App. 302 
(1999)(holding that 38 C.F.R. §  1154(b) does not obviate the 
requirement that the appellant submit medical evidence of a 
causal relationship between his current conditions and his 
military service.).  The veteran's statements and testimony 
are not competent evidence to establish the etiology of a 
current disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not shown 
to be a physician, he is not competent to make a 
determination that a current hearing loss disorder resulted 
from an inservice incident of acoustic trauma over 30 years 
ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. 
at 93.  

A review of the veteran's post service medical evidence 
revealed no objective support for the showing of continuity 
of an inservice hearing loss disorder.  As noted above, the 
first post service medical evidence of hearing loss is dated 
in August 1984, 38 years after the veteran's discharge from 
the service. 

In support of his claim, the veteran relies heavily on the 
opinion letter submitted herein by an audiological intern at 
Beltone Hearing Aid Service.  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Its weight may 
be less if the examiner fails to explain the basis for an 
opinion, or treated the veteran briefly or for unrelated 
conditions.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
opinion letter from Beltone Hearing Aid Service, dated in 
June 1999, noted "I believe it is highly probable that [the 
veteran's] hearing loss results from a history of noise 
exposure."  It fails, however, to make any direct correlation 
between the veteran's current hearing loss and his active 
duty service so long ago.  There is no indication in the 
letter that the examiner reviewed any of the veteran's 
service medical records.  Moreover, the examiner stated "I do 
not believe [the veteran's hearing loss] was present at the 
time of his discharge on January 20, 1946."  Finally, the 
Board notes that the credentials of this examiner are listed 
as hearing instrument specialist and audiological intern. 

The opinion noted pursuant to the VA audiological 
examination, performed in August 1999, is clearly more 
probative in this matter.  After reviewing the veteran's 
claims file, including his service medical records, the VA 
examiner stated:

His discharge physical dated 1-21-46 (at 
the age of 27) shows hearing to be normal 
(15/15) bilaterally.  Since hearing on 
the 1946 discharge physical is noted to 
be normal and there is no documentation 
until 1984 (at the age of 66) of hearing 
loss as indicated on the audiogram from 
Beltone, it is unlikely that the hearing 
loss now exhibited is related to his 
military service.  It is more likely that 
the sensorineural hearing loss now 
exhibited is related to noise exposure 
after service (although only occasional 
hunting is reported), advancing age, or 
some other cause.  Additionally, 
[Beltone's examiner] states (in paragraph 
#6 of her letter from Beltone) that "I do 
not believe it [hearing loss] was present 
at the time of his discharge. . . "

The VA examiner conducting this examination noted her 
credentials as having a M.C.D. and a Certificate of Clinical 
Competence in Audiology.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss. 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

